    Case 4:20-cv-00482-A Document 93 Filed 08/03/20                  Page 1 of 17 PageID 1193


                                                                             r~-u.s~D~S;I:ii]c1"(~(i{JRT            ~
                        IN THE UNITED STATES DISTRICT COUR1                      NORTIIRRNJ11STRICTOFTEXAS
                             NORTHERN DISTRICT OF TEXAS                      I
                                 FORT WORTH DIVISION      /                                AIJG <i 2020
                                                                            I    CLI!iU(. ii.S. DISTIUCT COURT
ROBERT M. GLEN,                                     §                       l~~""~:y,_ ,:,:~:1~~E~~-~--~~~~-~,._.
                                                                                                          ·~~---~
                                                    §
                Plaintiff,                          §
                                                    §
vs.                                                 §     NO. 4:20-CV-482-A
                                                    §
AMERICAN AIRLINES,            INC.,                 §
                                                    §
                Defendant.                          §


                               MEMORANDUM OPINION & ORDER

         Came on for consideration the motion to dismiss filed by

defendant, American Airlines,                  Inc.           Doc.' 52.   Having considered

the motion, the response by plaintiff, Robert M. Glen, the reply

and supplemental authority filed in support thereof, the

response to such supplemental authority,                           the record, and

applicable legal authorities, the court finds that such motion

should be granted.

                                                 I.

                                        Facts Pleaded

         In his amended complaint, plaintiff pleads the following:

         Plaintiff, a naturalized citizen of the United States, is

originally from Cuba.               Doc. 47     ~       15.     Plaintiff's mother and

aunt owned adjacent plots of beachfront land ("the Properties")

in Varadero, Cuba in the late 1950s.                            Id. ~· 28-39.      In


1
    The "Doc.   "reference is to the number of the item on the docket in this action.
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20           Page 2 of 17 PageID 1194



connection with the Cuban revolution, the communist Cuban

government confiscated the Properties.               Id.    ~   40.     When

plaintiff's aunt anp mother died in 1999 and 2011, respectively,

their claims to the Properties passed to plaintiff by

inheritance.     Id.    ~    42.   Since at least 1996, the Properties

have been used for beachfront hotels ("the Subject Hotels"),

which the Cuban government helped to build, develop, and

operate.   rd.   n     44, 46.

      Prior to the initiation of this action, defendant's

customers could book accommodations in Cuba, including the

Subject Hotels, through defendant's hotel booking website.                        Id.

n   101-02, 145.       Between January 23, 2018 and July 19, 2019,

users of defendant's booking website made twenty-four separate

reservations at the Subject Hotels.            Id.    ~    147.       Defendant

earned commissions in connection with reservations made that the

Subject Hotels.        Id.    II 148.
                                        II.

                               Procedural Background

     On September 26, 2019, plaintiff initiated this action by

filing a complaint in the United States District Court for the

Southern District of Florida.           Doc. 1.      On March 12, 2020,

plaintiff filed his amended complaint.               Doc. 47.         In his amended

complaint, plaintiff brings a single cause of action against

                                         2
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20           Page 3 of 17 PageID 1195



defendant, trafficking in confiscated property pursuant to the

Cuban Liberty and Democratic Solidarity Act,                 22 U.S.C.    §   6021

et. seq.   ("the Act") , also known as the LIBERTAD Act or the

Helms -Burton Act.     Id.    n   1, 164-7 5.       The Act provides U.S.

nationals whose property was confiscated by the communist Cuban

government with a private right of action against persons who

traffic in such property.          22 U.S.C.    §    6082(a).

      On March 27, 2020, defendant filed its motion to dismiss

or,   in the alternative, to transfer venue.                Doc. 52.     After

plaintiff responded to the motion, Doc. 56, and plaintiff

replied to the response, Doc. 64, the motion was granted as to

its requested transfer, and the action was transferred to this

court, Doc. 67.      This court now considers the motion insofar as

it seeks dismissal.

                                       III.

                             Grounds of the Motion

      In its motion, defendant argues that plaintiff's claim

should be dismissed because,         inter alia, plaintiff (I)            lacks

Article III standing, Doc. 52 at 3-5,               (II)   failed to satisfy the

Act's preconditions to suit, id. at 10-12, and (III)                   failed to

adequately plead facts to satisfy the scienter element of his

claim,   id. at 12-19.



                                        3
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20    Page 4 of 17 PageID 1196



                                    IV.

                                 Analysis

      Plaintiff's claim should be dismissed.          Plaintiff lacks

Article III standing, and even if he had standing to sue

defendant, his claim would nonetheless be dismissed for failure

to state a claim upon which relief may be granted.

A.    Plaintiff lacks Article III standing.

      Plaintiff has failed to show that he has standing to bring

the above-captioned action.      The United States Constitution

limits federal courts'     jurisdiction to "actual cases or

controversies."    Raines v. Byrd,       521 U.S. 811,   818    (1997)

"Standing to sue is a doctrine rooted in the traditional

understanding of a case or controversy."           Spokeo,     Inc. v.

Robins,   136 S.Ct. 1540, 1547    (2016).     This doctrine limits the

category of litigants who may bring a lawsuit in federal court.

Id.   To have standing, a plaintiff must have         (I)    suffered an

injury in fact,   (II)   that is fairly traceable to the challenged

conduct of the defendant, and (III)         that is likely to be

redressed by a favorable judicial decision.           Lujan v. Defs. of

Wildlife, 504 U.S. 555,    560-61   (1992).     "The party invoking

federal jurisdiction bears the burden of establishing these

elements."   Id. at 561.    Plaintiff fails to carry this burden.




                                     4
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20    Page 5 of 17 PageID 1197



        Plaintiff has not pleaded that he has suffered an injury in

fact.     "To establish an injury in fact, a plaintiff must show

that he or she suffered 'an invasion of a legally protected

interest• that is 'concrete and particularized' and 'actual or

imminent, not conjectural or hypothetical.'"            Spokeo, 136 S.Ct.

at 1548 (quoting Lujan, 504 U.S. at 560).            Plaintiff has not

shown that he suffered a concrete injury.            "A 'concrete'   injury

must be 'de facto'; that is, it must actually exist."             Id.    A

concrete injury may be intangible, and "Congress has the power

to define injuries and articulate chains of causation that will

give rise to a case or controversy where none existed before."

Id. at 1549 (citation omitted).          However,   "Congress' role in

identifying and elevating intangible harms does not mean that a

plaintiff automatically satisfies the injury-in-fact requirement

whenever a statute grants a person a statutory right and

purports to authorize that person to sue to vindicate that

right."     Id.   In other words,   "Article III standing requires a

concrete injury even in the context of a statutory violation."

Id.

        In his response, plaintiff states that neither the Cuban

government's confiscation of the Properties nor the Subject

Hotels' operations on the Properties constitute injuries in fact

in this action.     Doc. 56 at 10.       Instead, plaintiff argues that

                                     5
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20   Page 6 of 17 PageID 1198



his injury is based entirely on defendant's alleged violation of

the substantive rights given to plaintiff by the Act.             Id.

However,   "Congress cannot erase Article III's standing

requirements by statutorily granting the right to sue to a

plaintiff who would not otherwise have standing.•           Spokeo, 136

S.Ct. at 1547-48.     Plaintiff complains that defendant fails to

compensate plaintiff .when defendant earns commissions on

reservations made at the Subject Hotels.           Id. at 11.    It is

unclear how plaintiff is injured by such an action.             Defendant

did not deprive plaintiff of the Properties or the profits he

might make if he owned and operated hotels on the Properties.

Instead, defendant merely does business with the Subject Hotels.

It is unclear why plaintiff believes he should be entitled to

defendant's commissions and is injured by not receiving such

payment; plaintiff wouldnot be entitled to a portion of

defendant's commissions even if he owned the Properties and

operated the Subject Hotels.

     Plaintiff relies on a non-binding opinion from the Southern

District of Florida and Justice Thomas's concurring opinion in

Spokeo to argue that "the Supreme Court recognized [in Spokeo]

where Congress has endowed plaintiffs with a substantive legal

right, as opposed to creating a procedural requirement,           the

plaintiffs may sue to enforce such a right without establishing

                                     6
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20   Page 7 of 17 PageID 1199



additional harm.•     Doc. 56 at 9-10    (quoting Guarisma v.

Microsoft Corp., 209 F. Supp. 3d 1261, 1265         (S.D. Fla. 2016))

The court is not convinced.      In Spokeo, the Supreme Court did

not limit the concrete harm requirement to actions related to

the violation of procedural requirements.          See 136 S.Ct. at 1549

(using an allegation of •a bare procedural violation• as an

"example") .

     Plaintiff also argues that a finding that he lacks standing

•would write Title III out of existence.•          Doc. 56 at 11.    Even

if such a statement is true,      • [t] he assumption that if

[plaintiff has] no standing to sue, no one would have standing,

is not a reason to find standing.•       Clapper v. Amnesty Int'l

USA, 568 U.S. 398, 420-21     (2013); Valley Forge Christian Coll.

V. Am. United for Separation of Church & State,         Inc., 454 u.s.

464, 489   (1982).

     Because plaintiff failed to plead that he suffered a

concrete injury, he has not carried his burden regarding Article

III standing, and this action must be dismissed.

B.   Even if standing existed, plaintiff failed to state a claim
     upon which relief may be granted.

     Even if plaintiff had standing to bring this suit, his

claims would be dismissed.      The facts pleaded by plaintiff,

accepted as true,    (I) do not show that he is entitled to bring a



                                     7
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20   Page 8 of 17 PageID 1200



claim under the Act and (II) do not show that defendant had the

required state of mind to be held liable.

      i.     Pleading Standards

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides,    in a general way, the applicable standard of pleading.

It requires that a pleading contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,•

Fed. R. Civ. P. S(a) (2),      "in order to give the defendant fair

notice of what the claim is and the grounds upon which it

rests." Bell Atl. Corp. v. Twombly,       550 U.S. 544, 555     (2007)

(internal quotation marks and ellipsis omitted). Although a

pleading need not contain detailed factual allegations, the

"showing• contemplated by Rule 8 requires the pleader to do more

than simply allege legal conclusions or recite the elements of a

cause of action. Id. at 555 & n.3. Thus, while a court must

accept all of the factual allegations in the pleading as true,

it need not credit bare legal conclusions that are unsupported

by any factual underpinnings. See Ashcroft v. Iqbal, 556 U.S.

662, 679    (2009)    ("While legal conclusions can provide the

framework of a complaint, they must be supported by factual

allegations.")

     Moreover,       to survive a motion to dismiss,   the facts pleaded

must allow the court to infer that the pleader's right to relief

                                      8
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20    Page 9 of 17 PageID 1201



is plausible.       Id. at 678.   To allege a plausible right to

relief,      the facts pleaded must suggest liability; allegations

that are merely consistent with unlawful conduct are

insufficient.      Twombly,   550 U.S. at 566-69.        "Determining whether

a complaint states a plausible claim for relief .                    [is] a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense." l_qbal, 5 56 U.S. at

679.

       ii.    Plaintiff may not bring this action because he did not
              acquire his claim to the Properties before March 12,
              1996.

       Plaintiff's claim should be dismissed because he does not

satisfy a prerequisite to bring an action under the Act.                 The

Act states that "(e]xcept as otherwise provided in this section,

any person that          . traffics in property which was confiscated

by the Cuban Government on or after January 1, 1959, shall be

liable to any United States national who owns the claim to such

property for money damages.              u
                                             22 U.S.C.   §   6082 (a) (1).     The

Act goes on to provide limits on who may bring such a claim:

       (A) Except as otherwise provided in this paragraph,
       actions may be brought under paragraph (1) with
       respect to property confiscated before, on, or after
       March 12, 1996.

       (B) In the case of property confiscated before March
       12, 1996, a United States national may not bring an
       action under this section on a claim to the


                                     9
Case 4:20-cv-00482-A Document 93 Filed 08/03/20       Page 10 of 17 PageID 1202


        confiscated property unless such national acquires
        ownership of the claim before March 12, 1996.

         (C) In the case of property confiscated on or after
        March 12, 1996, a United States national who, after
        the property is confiscated, acquires ownership of a
        claim to the property by assignment for value, may not
        bring an action on the claim under this section.

        22 U.S.C.   §    6082 (a) (4).

        Plaintiff's amended complaint does not explicitly state

whether the Cuban government confiscated the Properties from his

mother and aunt before or after March 12, 1996.              See Doc. 47

, 40     ("After January 1, 1959, and in connection with Cuban

revolution, the communist Cuban government confiscated the Glen

Properties.").          However, plaintiff does plead that the Cuban

government had "worked with hotel chains to build, develop, and

operate• the Subject Hotels.             Id. , 46.   Because the Cuban

government must have built the Subject Hotels after confiscating

the Properties, and because "[u]pon the Act's enactment in 1996,

the Glen Properties were being used for beachfront hotels,• id.

, 44, the Properties must have been confiscated before March 12,

1996.     Although it views all well-pleaded facts in plaintiff's

favor,    the court need not strain to find that the amended

complaint infers that the Properties were confiscated after

March 12, 1996 merely because plaintiff might benefit from the

existence of such a fact.            Southland Sec. Corp. v. INSpire Ins.


                                          10
 Case 4:20-cv-00482-A Document 93 Filed 08/03/20    Page 11 of 17 PageID 1203



Sols., Inc., 365 F.3d 353, 361 (5th Cir. 2004).             Further, in its

motion to dismiss, defendant presumes that the confiscation

occurred before March 12, 1996, Doc. 52 at 10, and plaintiff

does not refute that assumption, Doc. 56 at 21-25.

     Because the Properties were confiscated before March 12,

1996, plaintiff may not bring an action related to his claim to

the Properties "unless [he] acquire[d] ownership of the claim

before March 12, 1996."     22 U.S.C.    §   6082 (a) (4) (B).   Plaintiff

pleads that he inherited his claim to the Properties from his

aunt and mother in 1999 and 2011, respectively.             Doc. 47, 42.

Defendant argues that because plaintiff did not acquire his

claim before March 12, 1996, he is barred from bringing this

action.   Doc. 52 at 10-11.     The court agrees.        Plaintiff argues

that the word "acquires" should not be read to include

inheritance and that, consequently, the Act does not bar actions

related to claims inherited after the March 12, 1996 deadline.

Doc. 56 at 22-23.

     Plaintiff's argument appears to be based on a misreading of

the statute.   The Act does not state that an individual may

bring an action unless he acquires the property on or after

March 12, 1996.     Instead, it states,      "a United States national

may not bring an action under this section on a claim to the

confiscated property unless such national acquires ownership of

                                    11
Case 4:20-cv-00482-A Document 93 Filed 08/03/20   Page 12 of 17 PageID 1204



the claim before March 12, 1996."        22 U.S.C ..   §   6082 (a) (4) (B)

(emphasis added).      In other words, timely acquisition is a pre-

requisite to suit.      If the Act's definition of •acquires" does

not include inheritance, plaintiff never "acquire[d] ownership

of the claim" and therefore "may not bring an action" under the

Act.    Id.    If the Act's definition of "acquires" does include

inheritance, plaintiff did acquire his claim to the Properties,

but not until after the March 12, 1996 deadline.              Regardless of

whether inheritance qualifies as acquisition under the Act,

plaintiff did not acquire his claim to the Properties before

March 12, 1996 and therefore may not bring suit under the Act.

       iii. Plaintiff .failed to plead facts to show scienter.

       Plaintiff's claim should also be dismissed for failure to

plead facts to show that defendant acted with the required

knowledge and intent.      The Act states, in relevant part:

       (A) As used in subchapter III .   . a person "trafficsn
       in confiscated property if that person knowingly and
       intentionally--

               (i) sells, transfers, distributes, dispenses,
              brokers, manages, or otherwise disposes of
              confiscated property, or purchases, leases,
              receives, possesses, obtains control of, manages,
              uses, or otherwise acquires or holds an interest
              in confiscated property,

              (ii) engages in a commercial activity using or
              otherwise benefiting from confiscated property,
              or


                                    12
Case 4:20-cv-00482-A Document 93 Filed 08/03/20           Page 13 of 17 PageID 1205



           (iii) causes, directs, participates in, or
           profits from, trafficking (as described in clause
           (i) or (ii)) by another person, or otherwise
           engages in trafficking (as described in clause
           (i) or (ii)) through another person,

     without the authorization of any United States
     national who holds a claim to the property.

     22 u.s.c.   §   6023 (13) (A)      (emphasis added).

     Plaintiff pleads no facts to show that defendant knew that

the Subject Hotels were built on confiscated property and

intended to traffic in confiscated property.                   See Doc. 47.

Plaintiff argues that he did not need to make such a showing.

He asserts that "knowingly and intentionally" modify only the

verbs found in numerals        (i)- (iii) of      §   6023 (13) (A)   and that a

defendant need not have realized that property was confiscated

in order for the listed activity involving such property to

constitute "trafficking" under the Act.                 Doc. 56 at 26-28.      The

court disagrees.

     The Supreme Court rejected a similar argument in United

States v. X-Citement Video,          Inc.,     513 U.S.   64   (1994).    In that

case, the Court assessed the extent of the mens rea element in a

statute that criminalized knowingly transporting, shipping,

receiving, distributing, or reproducing a visual depiction of a

minor engaging in sexually explicit conduct.                   Id. at 67-6.8

(discussing 18 U.S.C.      §   2252).     Under the most natural


                                          13
Case 4:20-cv-00482-A Document 93 Filed 08/03/20   Page 14 of 17 PageID 1206



grammatical reading of the statute, the term "knowipgly" would

modify only the surrounding verbs.       Id. at 68.     However, the

Court found that "knowingly" also applied to the minor's age and

the sexually explicit nature of the material.          Id. at 69.    The

Court explained that to apply the knowledge element only to the

verbs would require the Court to conclude that Congress wished

to draw illogical distinctions between unwitting actors and

ignore distinctions between unwitting and culpable actors.             Id.

("It would seem odd,    to say the least, that Congress

distinguished between someone who inadvertently dropped an item

into the mail without realizing it, and someone who consciously

placed the same item in the mail, but was nonetheless

unconcerned about whether the person had any knowledge of the

prohibited contents of the package.").

     The same is true here.      Plaintiff's interpretation of the

Act would require the court to conclude that Congress intended

distinguish between someone who knowingly and intentionally sold

or purchased confiscated property, regardless of whether he knew

it had been confiscated, and someone who made such a sale or

purchase without knowing that he.had sold or purchased anything.

     Further, plaintiff does not explain how someone might sell,

buy, or engage in some other commercial activity without knowing

that he is doing so or intending to do so.         It seems that to

                                    14
    Case 4:20-cv-00482-A Document 93 Filed 08/03/20         Page 15 of 17 PageID 1207



engage in any of the actions listed in                 §   6023 (13) (A), the actor

must at least be aware of his own actions.                    Plaintiff's

interpretation would thus render the "knowingly and

intentionally" language superfluous, and the court declines to

adopt such an interpretation.              See Corley v. United States, 556

U.S. 303, 314       (2009)    (courts should not construe a statute to

render any clause, sentence, or word superfluous, void, or

insignificant).         To commit trafficking under the Act, a person

must know that the property was confiscated by the Cuban

government and intend that such property be the subject of their

commercial behavior.           The court is not alone in its

interpretation of the breadth of the scienter element.                         See,

e.g., Gonzalez v. Amazon.com,             Inc., No. 19-23988-Civ-Scola, 2020

WL 1169125, at *2         (S.D. Fla. 2020).

         Plaintiff argues that his amended complaint satisfies the

scienter requirement even if such requirement applies to the

confiscated nature of the property.                 Doc. 56 at 27-28.

Plaintiff argues that defendant "and all other violators of the

Act undoubtedly had 'reason to know'' that all real property in

Cuba was confiscated by the regime• because Congress included a

finding in the Act that Cuba's government confiscated the


2
  The Act defines "knowingly" as "with knowledge or having reason to know." 22 U.S.C.
§ 6023(9).
                                            IS
Case 4:20-cv-00482-A Document 93 Filed 08/03/20        Page 16 of 17 PageID 1208



property of millions of Cubans, thousands of whom were or became

u.s. nationals.         Doc. 56 at 28    (citing 22 U.S.C.      §   6081(3))

Plaintiff also argues that defendant gained the required

knowledge when plaintiff sent a pre-suit notice letter to

defendant.         Doc. 56 at 28   (citing Doc. 47 , 175).          Both

arguments fail.

       First, if the Act's language put all potential defendants

on notice that all real property in Cuba was confiscated,

Congress would have had no reason to include "knowingly" in

§   6023 (13) (A).     See Corley, 556   u.s. at 314.      Further, even if

the Act itself gave defendant a reason to know that the Subject

Hotels sat on confiscated land, plaintiff has not alleged facts

to show that defendant acted •intentionally.•               See 22 U.S.C.      §


6023 (13) (A).       Merely having reason to know is insufficient to

satisfy    §   6023 ( 13) (A) 's scienter requirement.      Intent, BLACK'S LAW

DICTIONARY (11th ed. 2019)         ( •intent is the mental resolution or

determination to do [some act]").             Congress chose to include the

intent requirement, and the court should not ignore it.                    Compare

22 U.S.C.      §   6023(13) (A) with 22 U.S.C.    §   6033(a)   (using

"knowingly" but not "intentionally").

       Second, plaintiff did not plead facts to show that

defendant facilitated any bookings in the Subject Hotels after

learning from the pre-suit letter that the Properties had been

                                         16
    Case 4:20-cv-00482-A Document 93 Filed 08/03/20             Page 17 of 17 PageID 1209



    confiscated.'        The court is not convinced that defendant

    committed trafficking by failing to immediately remove the

    Subject Hotels from its website after receiving the letter if no

    transactions were made during that time period.                       See 22 U.S.C.

    §   6023 (13) (A).

           Because the facts in the amended complaint fail to show

    that defendant acted knowingly and intentionally, plaintiff's

claim should be dismissed.

                                               v.

                                             Order

           Therefore,

           The court ORDERS that defendant's motion to dismiss be, and

is hereby, granted, and that the claims and causes of action

brought by plaintiff against defendant in the above-captioned

action be, and are hereby, dismissed.

           SIGNED August            ' 2020.




3
  The amended complaint does state that defendant "continued to traffic in the Glen Properties,"
Doc. 47 ~ 175, after receiving notice of plaintiffs claims. However, the court need not accept
legal conclusions in the amended complaint as true. Iqbal, 556 U.S. at 679.
                                                 17
